Title: To George Washington from John Jay, 19 November 1778
From: Jay, John
To: Washington, George


  
    Sir
    New Windsor [N.Y.] 19 Novr 1778
  
Capt. Bedlow of this Place (whom I have long known to be an exceeding good Man) tells me, that Coll Freer near Poughkeepsie lately assured him that Morris Hazard, of that Place had purchased of him, for public use expresly, a Quantity of Flour, which in a few Days afterwards he sold at an advance of between four and five hundred Pounds.
  
  
  
  Capt. Bedlow further tells me that Coll Palmer of Newborough informed him lately, that one of the Commissary’s agents purchased a pair of Cattle in this Way—The Seller offered them for forty Pounds, the agent thereupon told him that he would give him forty two pounds if the Seller would sign a Rect for fifty pounds—the seller agreed—Coll Palmer told Capt. Bedlow that this Fact could be fully proved. I have the Honor to be with the greatest Esteem & Respect Your Excellencys most obt Servt

  John Jay

